DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive. 
The applicant argues that Schubert does not teach “a bias circuit having electrodes coupled to the solid state photosensor, the bias circuit configured to bias the semiconductor junction during the curing period to heat the semiconductor junction”.
The applicant is incorrect.  The applicant will note that Schubert teaches a photosensor having a semiconductor junction, power source 270 is configured to apply a bias to the semiconductor junction (206), electrodes 648, 230 are coupled to said power source and said power source is coupled to the photosensor.  The claim does not recite that the bias is applied to the photosensor, rather the bias is applied to the semiconductor junction.  

    PNG
    media_image1.png
    734
    1061
    media_image1.png
    Greyscale

As can be clearly seen in figure 6, the voltage applied to the semiconductor junction is coupled to and controlled by the power source, the power source is coupled to and controlled by the controller, and the controller is coupled to and controlled by the sensor.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817    

/BRADLEY SMITH/Primary Examiner, Art Unit 2817